Citation Nr: 1740174	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to February 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the benefits sought on appeal.  

The Veteran presented testimony before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.

The Board remanded the issues on appeal in June 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An August 2016 Disability Benefits Questionnaire (DBQ) Medical Opinion addressing the Veteran's pes planus provides that the Veteran's pes planus, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner explained in part that the Veteran was never seen for a foot complaint/problem during his duty period.

However, during the March 2016 hearing, the Veteran testified that during boot camp he was sent to medical because of his feet.  He was given pills to stop the swelling.  While onboard a ship, he would also go to medical for his feet.  All treatment was done on the ship, and he was not referred anywhere else.  He was put on 2-3 day profiles and given pain pills.  

As the August 2016 DBQ Medical Opinion does not appear to be based on an accurate review of the record, the Board finds that it is inadequate.  Thus, a new opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Turning to the Veteran's back claim, the Board's June 2016 remand observed that a December 1989 service treatment record notes a "curvature" in his back and includes the assessment of "probable scoliosis."  

The Board requested that the Veteran be provided a VA examination.  The examiner was requested to explain whether congenital anomalies resulting in scoliosis were a congenital or developmental defect or disease.  If scoliosis was a congenital or developmental defect, the examiner was to explain whether it was at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  If scoliosis was a disease, did the evidence clearly and unmistakably show (obvious, manifest, and undebatable) that the Veteran's scoliosis pre-existed active service?  If yes, did the evidence clearly and unmistakably show that the preexisting scoliosis was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  

The Veteran was provided a Back (Thoracolumbar Spine) Conditions DBQ in August 2016.  However, neither the DBQ nor a corresponding DBQ Medical Opinion address scoliosis or answer any of the questions posed by the Board's remand.  Thus, the development requested by the Board's June 2016 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  As a result, in the present case additional development must be conducted.

Since the issues on appeal are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of any outstanding VA treatment records.
		
2.  After the development requested in Paragraph 1, above, is completed, return copies of all relevant records from the Veteran's eFolders to the examiner who offered the August 2016 DBQ Medical Opinion addressing the Veteran's pes planus (or a suitable substitute if this individual is unavailable) for an addendum.  

Following a review of the relevant medical evidence in the eFolders, the medical history (including that the Veteran received treatment for his feet during boot camp and while onboard a ship, consisting of pills to reduce swelling, pain pills and being put on 2-3 day profiles), and the August 2016 Foot Conditions, Including Flat Foot, DBQ and DBQ Medical Opinion, the examiner is asked to state whether the evidence clearly and unmistakably shows that the preexisting pes planus was not aggravated by service or that any increase in disability was due to the natural progression of the disease.

The examiner is requested to identify any clear and unmistakable evidence with specificity.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the development requested in Paragraph 1, above, is completed, return copies of all relevant records from the Veteran's eFolders to the examiner who conducted the August 2016 Back Conditions DBQ (or a suitable substitute if this individual is unavailable) for an addendum.  

Following a review of the relevant medical evidence in the eFolders, the medical history and the August 2016 Back Conditions DBQ and DBQ Medical Opinion, the examiner is asked to:

a)  Please identify (by medical diagnosis) any/each chronic spine disability found. 

b)  Explain whether congenital anomalies resulting in scoliosis are a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.]

c)  If scoliosis is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability. 

d)  If scoliosis is a disease, does the evidence clearly and unmistakably show (obvious, manifest, and undebatable) that the Veteran's scoliosis pre-existed active service.

e)  If the answer to (d) is yes, does the evidence clearly and unmistakably show that the preexisting scoliosis was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The examiner is requested to identify any clear and unmistakable evidence with specificity.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.

f)  If the answer to either (d) or (e) is no, is it at least as likely as not that any currently diagnosed spine disability had its onset in service?

The examiner is requested to provide a rationale for any opinion expressed.  The rationale must comment on the Veteran's reports of continuous/recurring symptoms since service/injury therein and the finding of the scoliosis in the December 1989 service treatment record.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




